ACCEPTED
                                                                                                      04-14-00609-CV
                                                                                          FOURTH COURT OF APPEALS
                                                                                               SAN ANTONIO, TEXAS
                                                                                                 6/12/2015 6:00:23 PM
                                                                                                       KEITH HOTTLE
                                                                                                               CLERK

                               NO. 04-14-00609
_____________________________________________________________________________
                                                                                   FILED IN
                                                   4th COURT
    IN THE TEXAS COURT OF APPEALS - FOURTEENTH JUDICIAL      OF APPEALS
                                                         DISTRICT
                                                                            SAN ANTONIO, TEXAS
                 IRMA LEMUS and MANUEL LEMUS, JR.,                         06/12/2015 6:00:23 PM
                                                                     Appellants
                                    V.                                        KEITH E. HOTTLE
                                                                                    Clerk
                JOHNNY MONTOYA GARZA, JOHN RENE AGUILAR,
              LAURA ASHLEY WELLS and JOHNNY B. WELLS, Appellees

On Appeal from Cause No. 2012-CI-00251, 225th Judicial District Court of Bexar County
______________________________________________________________________________

                         APPELLEE'S MOTION FOR EXTENSION

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

       COME NOW Appellees, JOHNNY MONTOYA GARZA, JOHN RENE AGUILAR,

LAURA ASHLEY WELLS and JOHNNY B. WELLS, and respectfully request that this

Honorable Court grant an additional five days to file their brief on appeal. In support thereof,

they would show the following:

                                              I.     Jurisdiction

       This court has jurisdiction to grant an extension of time pursuant to Tex. R. Civ. App. Rule

38.6(d).

       Appellees’ brief is due June 12th. Appellants’ redrawn brief was filed on May 11, 2015 as

ordered by the Court after an initial brief was filed April 20, 2015 upon a thirty day extension.

       Appellees’ counsel requests such additional time as necessary to complete a competently

prepared brief fully in compliance with the Texas Rules of Appellate Procedure and, being

technologically challenged, to assemble an appendix in pdf format, with appropriate references to

the same.
        Appellees would respectfully show that failure to file on this, the due date, was not

deliberate or intentional but the result of inadvertence, mistake and mischance.

        WHEREFORE, PREMISES CONSIDERED, Appellees respectfully pray for additional

five days to file their brief on appeal, and for such other and further relief to which they may be

justly entitled.

                                                     Respectfully submitted,

                                                     /s/ Anita J. Anderson
                                                     ANITA J. ANDERSON
                                                     Texas Bar No. 01165955
                                                     LAW OFFICE OF ANITA J. ANDERSON
                                                     Conference: 303 West Sunset Suite 103
                                                     Correspondence: POB 830722
                                                     San Antonio, Texas 78283
                                                     Telephone (210) 533-8726
                                                     Telecopier (210) 633-0989
                                                     ajanderson1111@gmail.com

                                 CERTIFICATE OF SERVICE

       A true and correct copy of the above and forgoing has been forwarded by e-service and
facsimile transmission to Ana Laura Hessbrook, attorney of record for Defendants Irma Lemus
and Manuel Lemus, Jr. at 4100 N.W. Loop 410, Suite 105, San Antonio, Texas 78229
hessbrook@sbcglobal.net, (210) 706 -9467 and Sarah Anne Lishman, 310 South St. Mary’s St.,
Suite 845, San Antonio, Texas 78205, sarahanne@jamiegrahamlaw.com (210)308-5669 this 12th
day of June, 2015.
                                                  /s/ Anita J. Anderson
                                                  ANITA J. ANDERSON
       WHEREFORE, PREMISES CONSIDERED,                      Appellees respectfully pray that this

Honorable Court order an extension of time to Appellees for filing of their brief to and for such

further relief to which they may be justly entitled.

                                                       Respectfully submitted,

                                                       /s/ Anita J. Anderson
                                                       ANITA J. ANDERSON
                                                       Texas Bar No. 01165955
                                                       LAW OFFICE OF ANITA J. ANDERSON
                                                       Conference: 303 West Sunset Suite 103
                                                       Correspondence: POB 830722
                                                       San Antonio, Texas 78283
                                                       Telephone (210) 533-8726
                                                       Telecopier (210) 633-0989
                                                       ajanderson1111@gmail.com




                                  CERTIFICATE OF SERVICE

       A true and correct copy of the above and forgoing has been forwarded by e-service and
facsimile transmission to Ana Laura Hessbrook, attorney of record for Defendants Irma Lemus
and Manuel Lemus, Jr. at 4100 N.W. Loop 410, Suite 105, San Antonio, Texas 78229
hessbrook@sbcglobal.net, (210) 706 -9467 and Sarah Anne Lishman, 310 South St. Mary’s St.,
Suite 845, San Antonio, Texas 78205, sarahanne@jamiegrahamlaw.com (210)308-5669 this 12th
day of June, 2015.

                                                       /s/ Anita J. Anderson
                                                       ANITA J. ANDERSON